                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


    GUANG “BRADLEY” HONG,

                Plaintiff,                            Case No. 18-cv-10541

                    v.                         UNITED STATES DISTRICT COURT JUDGE
                                                       GERSHWIN A. DRAIN
     KEY SAFETY RESTRAINT
      SYSTEMS, INC., ET AL.,                    UNITED STATES MAGISTRATE JUDGE
                                                   STEPHANIE DAWKINS DAVIS
              Defendants.
                                         /

 OPINION AND ORDER DENYING DEFENDANTS’ MOTION IN LIMINE
                          [#43]

                                  I. INTRODUCTION

      Present before the Court is Defendants Key Safety Restraint Systems, Inc.

(“KSS”) and Joe Perkins’ Motion in Limine. Dkt. No. 43. For the reasons set

forth below, the Court will DENY the Motion [#43].

                                  II. BACKGROUND

      Plaintiff Bradley Hong, a Chinese-American United States Citizen, initiated

this employment discrimination suit after he was fired by Defendant KSS during a

Reduction in Force (“RIF”) in October 2017. Plaintiff alleges he was wrongfully

terminated on account of his race. In support of his claims, Plaintiff asserts that his

supervisor, Defendant Joe Perkins, regularly made disparaging remarks directed at



                                         -1-
people of Chinese ethnicity during staff meetings. Further, that Perkins acted on

his animus towards the Chinese to terminate Plaintiff. While Defendants do not

refute Perkins’ statements, they argue that he had no role or influence over the

decision to fire Plaintiff. Instead, they maintain that Yuxin Tang -- KSS’s interim

President -- made this decision alone. Therefore, Defendants seek to prevent

Plaintiff from introducing Perkins’ statements at trial before establishing their

relevance.

                              III. LEGAL STANDARD

      A motion in limine refers to “any motion, whether made before or during

trial, to exclude anticipated prejudicial evidence before the evidence is actually

offered.” Luce v. United States, 469 U.S. 38, 40, n.2 (1984). The purpose of these

motions is “to narrow the issues remaining for trial and to minimize disruptions at

trial.” United States v. Brawner, 173 F.3d 966, 970 (6th Cir. 1999). In disposing

of a motion in limine, the guiding principle is to “ensure evenhanded and

expeditious management of trials.” Ind. Ins. Co. v. GE, 326 F. Supp. 2d 844, 846

(N.D. Ohio, 2004).

                                 IV. DISCUSSION

      Defendants argue that before Plaintiff can introduce evidence of Defendant

Perkins’ alleged anti-Chinese remarks, he should be required to lay a foundation




                                        -2-
that the remarks are relevant. Specifically, Defendants ask the Court to require

Plaintiff to demonstrate the following:

      1. Defendant Perkins significantly contributed to the decision to eliminate
         Plaintiff’s position;

      2. The remarks were related to the decision-making process;

      3. The remarks were more than merely vague, ambiguous, or isolated
         remarks; and

      4. The remarks were proximate in time to the act of termination.

See Dkt. No. 43, p. 7 (Pg. ID 867); Cooley v. Carmike Cinemas, Inc., 25 F.3d

1325, 1330 (6th Cir. 1994) (“In [employment] discrimination cases, this court has

examined statements allegedly showing employer bias by considering whether the

comments were made by a decision maker or by an agent within the scope of his

employment; whether they were related to the decision-making process; whether

they were more than merely vague, ambiguous, or isolated remarks; and whether

they were proximate in time to the act of termination.”). Defendants, however, are

attempting to relitigate issues that the Court has already ruled upon.

      In its April 3, 2019 Opinion and Order Denying Defendants’ Motion for

Summary Judgment, the Court held that, based on the evidence in the record, a

reasonable juror could conclude that Defendant Perkins was either the

decisionmaker behind Plaintiff’s termination or at least influenced Plaintiff’s

termination. See Dkt. No. 36, p. 12 (Pg. ID 806); see also Dkt. No. 40 (Opinion



                                          -3-
and Order Denying Defendants’ Motion for Reconsideration). This was due, in

part, to the fact that Yuxin Tang testified that his management team presented him

with a list of employees they recommended should be terminated in the RIF. See

Dkt. No. 29-7, p. 6 (Pg. ID 382). And, on October 17, 2017, Perkins sent Tang an

email recommending several names as a beginning point for the RIF, including

Plaintiff’s. See Dkt. No. 29-8, pp. 13-14 (Pg. ID 395-96). Nowhere in the email

did Perkins state that Tang pre-selected Tang for termination in the RIF.

Furthermore, when asked whether Tang pre-selected Plaintiff, Perkins did not

provide a straightforward answer: “[Tang] provided the first indication as to that

direction, and then allowed me to make a recommendation that he was the final

approver of.” Dkt. No. 29-9, p. 11 (Pg. ID 409).

      In addition to the above, the Court found that Perkins’ alleged anti-Chinese

statements during staff meetings were more than just stray, irregular remarks. See

Dkt. No. 36, p. 14 (Pg. ID 808); Goodyear Tire & Rubber Co., 154 F.3d 344, 356

(6th Cir. 1998) (“[W]hen assessing the relevancy of an allegedly biased remark

where the plaintiff presents evidence of multiple discriminatory remarks or other

evidence of pretext, we do not view each discriminatory remarks in isolation, but

are mindful that the remarks buttress one another as well as any other pretextual

evidence supporting an inference of discriminatory animus.”).      As such, this

provided some evidence upon which a reasonable juror could conclude that Perkins



                                       -4-
harbored racial animus and acted on this animus to either terminate or influence

Plaintiff’s termination under the cover of a RIF. See Dkt. No. 36, p. 15 (Pg. ID

809).

        Finally, with respect to the timing of the remarks, Plaintiff testified that

Perkins continued to make these discriminatory statements up until the day he was

fired. See Dkt. No. 43-6, pp. 7-8 (Pg. ID 918-919). Hence, this conduct was

proximate in time to the act of termination.

        In short, the Court finds that evidence related to Perkins’ alleged

discriminatory statements is highly relevant to the issues in this case. See FRE 401

(“Evidence is relevant if: (a) it has any tendency to make a fact more or less

probable than it would be without the evidence; and (b) the fact is of consequence

in determining the action.”); see also Williams v. Nashville Network, 132 F.3d

1123, 1129 (6th Cir. 1997) (holding a district court has broad discretion to

determine matters of relevance). Moreover, any potential danger in admitting this

evidence does not substantially outweigh its probative value. See FRE 403 (“The

court may exclude evidence if its probative value is substantially outweighed by a

danger of one or more of the following: unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.”). Accordingly, the Court will Deny Defendants’ Motion in

Limine.



                                         -5-
                                 V. CONCLUSION

      For the reasons stated herein, the Court will DENY Defendants’ Motion in

Limine [#43].

      IT IS SO ORDERED.



Dated:      June 5, 2019
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                           CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, June 5, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                        -6-
